DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed June 29, 2022.

Claims 1-20 are pending in the application.  Claims 15-20 are withdrawn as they are directed to a non-elected invention.  Claims 1 and 12 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed February 18, 2021 have been fully considered but they are not persuasive.  


In particular, with regard to claim 1, Applicant argues that “the [Horio] ohmic electrode 11 is not exposed and cannot be used as a test electrode for testing purposes” (first paragraph on page 7 of Applicant’s June 29, 2022 Amendment).  This argument is not persuasive as the Horio electrodes 11 and 12 are exposed (to 21) via through holes in 15a and 15b.  The Horio electrodes 11 and 12 can be coupled to an external power source via 20 and 21, respectively, to serve as test electrodes.
Regarding claim 12, Applicant argues that Hsiang fails to disclose a “support structure being interposed between a micro light-emitting element and a support substrate” (second paragraph on page 8 of Applicant’s June 29, 2022 Amendment).  This argument is not persuasive as the Hsiang a portion of the Hsiang support structure (the encapsulating layer between 20 and 80) includes a portion that is interposed between the Horio light emitting device 14/14/16 and 80-an angled line can be drawn between 20 and the light emitting device that passes through the portion of the encapsulating layer.
Applicant further argues that Hsiang does not show the “supporting post portion extending from the conductive base portion away from the support substrate…[in] Hsiang, the posts extend from the drain line (22) and the ground line (24) toward the substrate (20), rather than away from the substrate” (second paragraph on page 8 of Applicant’s June 29, 2022 Amendment).  This argument is not persuasive.  First it is noted that the posts extending from the conductive base portion are away from the substrate 20.  Also, it is further noted that the posts extend both toward and away from the substrate 20.  Finally, it is noted that the substrate 20 has not been applied as the support substrate, but rather the encapsulating layer between 20 and 80 has been applied as the support substrate.  The posts extend away from portions (and also toward portions) of the encapsulating layer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20050211989 A1 to Horio et al. (referred to hereafter as “Horio”).
Regarding claim 1, Horio teaches a micro light-emitting element {Figures 1a and 1b} adapted to be supported by a support structure on a support substrate capable of conducting electricity, the micro light-emitting element comprising: an epitaxial light-emitting structure {5/6/7}; and a first electrode {11} and a second electrode {12} both disposed on a side of said light-emitting structure, said first electrode {11} having a first contact region {the surface region of 11 under 21}, a second contact region {the surface region of 11 under 17}, and a third contact region {the surface region of 11 under 16} that are on a surface of said first electrode opposite to said light-emitting structure, said first contact region {the surface region of 11 under 21} extending radially from a center of said surface of said first electrode {11}, said second contact region {the surface region of 11 under 17} extending radially from said first contact region, said third contact region {the surface region of 11 under 16} extending radially from said second contact region, said first, second, and third contact regions being different in at least one of configuration and color {the regions are different in configuration: the first, second, and third regions are differently configured to be under 21, 17, and 16, respectively}, wherein said first and said second electrode are exposed to be coupled to an external power source to serve as test electrodes {through holes in 15a and 15b expose the electrodes 11 and 12 to 20 and 21, respectively; the electrodes 11 and 12 can be coupled to an external power source via 20 and 21, respectively, to serve as test electrodes}.Regarding claim 2 (that depends from claim 1), as the claim is understood, Horio Figure 1ba shows teaches a total of imaginary projection areas of said first {10} and second {11} electrodes is not less than 40% of an imaginary projection area of said light-emitting element {5/6/7}. Regarding claim 3 (that depends from claim 1), Horio Figure 1b shows a periphery of said first contact region {the surface region of 11 under 21} has a shape selected from the group consisting of a polygon {see the rectangular contact region in Figure 1b}, a circle, and a semicircle. Regarding claim 4 (that depends from claim 1), Horio Figure 1a shows said first  {the surface region of 11 under 21} and second {the surface region of 11 under 17} contact regions have the same geometric center. Regarding claim 5 (that depends from claim 1), Horio teaches an insulating layer {16} disposed partially over said light-emitting structure {5/6/7} and said first {11} and second {10} electrodes, said third contact region {the surface region of 11 under 16} of said first electrode {11} being connected to said insulating layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-11 are rejected under 35 U.S.C. 103 as unpatentable over Horio in view of U.S. Published Patent Application No. 20190170808 A11 to Hsiang  et al. (referred to hereafter as “Hsiang”).
Regarding claim 6 (that depends from claim 1), Horio does not appear to explicitly state that the micro light-emitting element has a thickness that is not larger than 20 µm.  Hsiang shows that it was known to have an array of “multiple micro LEDs [that] are fabricated in the dimension of 1-300 µm” (Hsiang paragraph [0004]).  It would have been obvious to make the Horio LEDs as small as 1 µm to reduce the size of the Horio LEDs.
Regarding claim 7 (that depends from claim 1), Horio teaches a micro light-emitting element that has a size that is not larger than 100 µm ×100 µm. Hsiang shows that it was known to have an array of “multiple micro LEDs [that] are fabricated in the dimension of 1-300 µm” (Hsiang paragraph [0004]).  It would have been obvious to make the Horio LEDs as small as 1 µm to reduce the size of the Horio LEDs.

Regarding claim 8 (that depends from claim 1), Horio does not appear to explicitly describe that the support structure includes a bonding layer, an electrically conductive layer, and a protective insulation layer that are sequentially formed on the support substrate in such order, the electrically conductive layer having a conductive base portion and a supporting post portion extending from the conductive base portion away from the support substrate, the protective insulation layer having an insulation base portion and a surrounding post portion extending from the insulation base portion away from the support substrate and surrounding the supporting post portion. Hsiang shows that it was known to provide a support structure that includes a bonding layer {the layer encapsulating the Hsiang LEDs}, an electrically conductive layer {40/12}, and a protective insulation layer {30} that are sequentially formed on the support substrate in such order, the electrically conductive layer {40/12} having a conductive base portion {40} and a supporting post portion {12} extending from the conductive base portion away from the support substrate, the protective insulation layer having an insulation base portion {the portion encapsulating 12/14/15} and a surrounding post portion {the portion encapsulating 16} extending from the insulation base portion away from the support substrate and surrounding the supporting post portion.  It would have been obvious to one of ordinary skill in the art to include the Hsiang support structure with the Horio device so that the Horio device could be tested for defects and the like.Regarding claim 9 (that depends from claim 8), Hsiang Figure 1B shows said side of said light-emitting structure {Hsiang 12/14/15} is configured to face toward the support structure.  With the combination of Hsiang and Horio, it would be expected by one of ordinary skill in the art that the first contact region of said first electrode would be configured to be connected to the supporting post portion of the electrically conductive layer, said second contact region of said first electrode would be configured to be connected to the surrounding post portion of the protective insulation layer. Regarding claim 10, Horio does not appear to explicitly describe a micro light-emitting array, comprising at least two micro light-emitting elements as claimed in claim 1. Hsiang shows that it was known to have an array of “multiple micro LEDs [that] are fabricated in the dimension of 1-300 µm” (Hsiang paragraph [0004]).  It would have been obvious to make the Horio LEDs as small as 1 µm to reduce the size of the Horio LEDs.
Regarding claim 11, Hsiang teaches a display device, comprising a micro light-emitting array as claimed in claim 10 {an array of “multiple micro LEDs [that] are fabricated in the dimension of 1-300 µm” (Hsiang paragraph [0004])}.

Claims 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Hsiang in view of Horio.
Regarding claim 12, Hsiang teaches a micro light-emitting device {Figure 4}, comprising: a support substrate {20} capable of conducting electricity; a support structure including a bonding layer {the encapsulating layer between 20 and 80}, an electrically conductive layer {22/24 and the posts extending therefrom}, and a protective insulation layer {80} that are sequentially disposed on said support substrate in such order, said electrically conductive layer {22/24 and the posts extending therefrom} having a conductive base portion {22/24} and at least one supporting post portion {the posts extending from 22/24} extending from said conductive base portion away from said support substrate, said protective insulation layer {80} having an insulation base portion {the portion over 22 and 24} and at least one surrounding post portion {the portion surrounding 22 and 24} extending from said insulation base portion away from said support substrate and surrounding said supporting post portion; and at least one micro light-emitting element {12/14/15}, said support structure being interposed between said micro light-emitting element and said support substrate such that said micro light-emitting element is supported by said support structure on said support substrate, said micro light-emitting element {12/14/15} including an epitaxial light-emitting structure {15} and a first electrode {16} and a second electrode {18}, said first and second electrodes being both disposed on a side of said light-emitting structure that faces toward the support structure.  Hsiang does not appear to explicitly describe that said first electrode having a first contact region, a second contact region, and a third contact region that are on a surface of said first electrode opposite to said light-emitting structure, said first contact region extending radially from a center of said surface of said first electrode, said second contact region extending radially from said first contact region, said third contact region extending radially from said second contact region, wherein said first contact region of said first electrode is connected to said supporting post portion of said electrically conductive layer, said second contact region of said first electrode being connected to said surrounding post portion of said protective insulation layer. 
Horio teaches a micro light-emitting element {Figures 1a and 1b} adapted to be supported by a support structure on a support substrate capable of conducting electricity, the micro light-emitting element comprising: an epitaxial light-emitting structure {5/6/7}; and a first electrode {11} and a second electrode {12} both disposed on a side of said light-emitting structure, said first electrode {11} having a first contact region {the surface region of 11 under 21}, a second contact region {the surface region of 11 under 17}, and a third contact region {the surface region of 11 under 16} that are on a surface of said first electrode opposite to said light-emitting structure, said first contact region {the surface region of 11 under 21} extending radially from a center of said surface of said first electrode {11}, said second contact region {the surface region of 11 under 17} extending radially from said first contact region, said third contact region {the surface region of 11 under 16} extending radially from said second contact region, said first, second, and third contact regions being different in at least one of configuration and color {the regions are different in configuration: the first, second, and third regions are differently configured to be under 21, 17, and 16, respectively}.  It would have been obvious to one of ordinary skill in the art to combine the Horio device with the Hsiang device in order to provide protection to the electrodes of the device during testing and during use.Regarding claim 13 (that depends from claim 12), Hsiang Figure 1B shows said micro light-emitting element {12/14/15} is held up by said support structure {30/40/16/LED encapsulating layer}, such that said second electrode {18} is spaced apart from said support structure. Regarding claim 14 (that depends from claim 12), Hsiang teaches the micro light-emitting element {12/14/15} further includes an insulating layer {the encapsulating layer between 20 and 40} disposed partially over said light-emitting structure and said first and second electrodes, said third contact region of said first electrode being connected to said insulating layer.

Conclusion
The cited reference, U.S. Published Patent Application No. 20140361326 A1 to Song, shows an electrode 24 that appears to be of interest with respect to the first electrode of the present claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826